DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on February 1, 2022, has been entered.
Response to Arguments
Applicant’s response to Office action was received on February 1, 2022.
Applicant has canceled all of the previously pending claims.  In response, all of the previous claim objections and claim rejections are hereby withdrawn.
In response to Applicant’s amendment of the claims, please note the new claim objections, below in this Office action.
In response to Applicant’s amendment of the claims, please note the new claim rejections under 35 U.S.C. 112, written description requirement, below in this Office action.
In response to Applicant’s amendment of the claims, please note the new claim rejections under 35 U.S.C. 112, indefiniteness, below in this Office action.
In response to Applicant’s amendment of the claims, please note the new claim rejections under 35 U.S.C. 101, below in this Office action.
In response to Applicant’s amendment of the claims, please note the new prior art claim rejections, below in this Office action.
Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
a.  Applicant has included the word “autonomous” in various places in the disclosure of this application.  This word does not appear to have been a part of the parent application.  To the extent that this word has patentable weight (see the indefiniteness rejections elsewhere in this application), it is not clear that there was support for this term in the parent application.

c.  On p. 4, lines 5-7, of Applicant’s specification-as-originally-filed, Applicant has included --sports-- and --specific seat, standing room only or other space--.  It does not appear that this subject matter was present in the parent application.
d.  On p. 7, line 7, of Applicant’s specification-as-originally-filed, Applicant gives a time range of 1 - 20 years.  The corresponding time range was 1 - 10 years in the parent application.
e.  In addition, the current version of the claims contains subject matter not present in the parent application as the parent application was originally filed.  For example, the word “autonomous” appears in the preamble of claim 8.
f.  The current claims also have several occurrences of language referring to “transfer rules.”  The parent application-as-originally-filed does not appear to disclose this feature.  This relates to the following language in Applicant’s current claims:
(i)  “a set of predetermined transfer rules” in the preamble of claim 8.
(ii)  “a transfer rights storage unit coupled to said CPU for storing said transfer rules” in the second paragraph of the body of claim 8.
(iii)  “said transfer rules” in the fifth paragraph of the body of claim 8.
(iv)  “for entering said transfer rights into said transfer rights storage unit” in the sixth paragraph of the body of claim 8.

(vi)  “wherein said transfer exercisable rights storage unit is hosted on an electronic database remotely located from said CPU” in claim 12.
(vii)  “said transfer rights storage unit” in claim 14.
g.  The current claims repeatedly refer to electronic database(s) remotely located from said CPU, in claims 11-14.  Examiner could not find disclosure in the parent application-as-originally-filed of such databases being remote from the CPU.
Claim Objections
Claim 8 is objected to because of the following informalities:
a.  There appears to be a typographical error in the third line of Claim 8.  It appears that the word “exercise” was used where the word “exercised” was intended.
b.  There appears to be a typographical error in the third line from the end of Claim 8.  It appears that the word “controlling” was used where the word “controls” was intended.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “transfer rights storage unit” in claims 8, 11, and 14; “exercisable rights storage unit” in claim 8; “administration module” in claim 8; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, Applicant’s claims have several occurrences of language referring to “transfer rules.”  This relates to the following language in Applicant’s claims:
(i)  “a set of predetermined transfer rules” in the preamble of claim 8.
(ii)  “a transfer rights storage unit coupled to said CPU for storing said transfer rules” in the second paragraph of the body of claim 8.
(iii)  “said transfer rules” in the fifth paragraph of the body of claim 8.
(iv)  “for entering said transfer rights into said transfer rights storage unit” in the sixth paragraph of the body of claim 8.
(v)  “wherein said transfer rights storage unit is hosted on an electronic database remotely located from the CPU” in claim 11.
(vi)  “wherein said transfer exercisable rights storage unit is hosted on an electronic database remotely located from said CPU” in claim 12.
(vii)  “said transfer rights storage unit” in claim 14.
Applicant’s application-as-originally-filed does not appear to disclose this feature.  To attempt to find support for this feature, Applicant performed text-string searches of the patent application publication for Applicant’s application for “transfer”, “right”, 
a.  Claims 6-7 of the patent application publication describe transferring the options.  However, this is different from transfer rights or rules, which would set forth such information as when and/or how the options may be transferred, rather than simply the action of transferring itself.
b.  Claim 1 of the patent application publication mentions a set of predetermined exercise rules.  However, rules for exercising a right, such as an option, would be different from rules for transferring a right or option.
In addition, Applicant’s claims repeatedly refer to electronic database(s) remotely located from said CPU, in claims 11-14.  Examiner could not find disclosure in Applicant’s application-as-originally-filed of such databases being remote from the CPU.  To check for such support, Examiner performed a text-string search of the patent application publication for Applicant’s application for “remote”, “locat”, “data”, “same”, “different”, and “net”.  The closest portion of Applicant’s patent application publication that Examiner found to finding support for this feature is in paragraph [0024], which explains how different pieces of the system software may be installed on the same computer or different computers.  However, this does not disclose the remoteness because software may be installed on multiple computers but still not be remote from each other, if the computers are all local to each other.
In addition, the dependent claims incorporate the written description requirement issues of claims they depend from, via such dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the preamble of Claim 8 uses the word “autonomous” in describing an “autonomous electronic computer system.”  It is unclear what patentably limiting meaning this word is intended to have here, if any.  Therefore, Claim 8 is indefinite.
In addition, claim 12 recites “said transfer exercisable rights storage unit.”  The other claims mention a “transfer rights storage unit” and an “exercisable rights storage unit,” but not a “transfer exercisable rights storage unit.”  Therefore, the meaning here of “transfer exercisable rights storage unit” is unclear.  It may be a typographical error.
In addition, the dependent claims incorporate the indefiniteness issues of claims they depend from, via such dependencies, and do not remedy those issues.
Therefore, claims 8-14 are rejected under 35 U.S.C. 112, indefiniteness.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim(s) 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 8, Claim(s) 8 recite(s):
- managing the transfer of exercisable rights from respective holders of said rights to other respective holders to be exercise in accordance with a set of predetermined transfer rules and a set of predetermined exercise rules;
- transfer rights and transfer rules;
- exercisable rights and exercise rules;
- a clearing house having said exercisable rights that have been relinquished by their owners;
- administration for administrating said clearing house in accordance with said transfer rules and said exercise rules;
- communicating with a human system administrator for entering said exercisable rights into said clearing house, for entering said transfer rights and for entering said exercisable rights.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  manages the transfer of exercisable rights between parties; this could at least be considered to be legal interactions.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between users of the system, which may be humans.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- autonomous electronic computer system; a central processing unit (CPU) operating under a computer software instruction set for controlling the operation of said electronic computer system; storage units coupled to said CPU for storing; data storage; modules; communications module; wherein said computer software instruction set controlling the operation of said electronic computer system independent of the human system administrator:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 9-14, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- wherein said CPU resides in a webserver accessible on the Internet by the human system administrator (claim 9);
- wherein said webserver includes an application server (claim 10);
- wherein said storage unit is hosted on an electronic database remotely located from said CPU (claim 11);
- wherein said storage unit is hosted on an electronic database remotely located from said CPU (claim 12);
- hosted on an electronic database remotely located from said CPU (claim 13);
- hosted on an electronic database remotely located from said CPU (claim 14).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 8-14 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohavi, US 20070073605 A1, in view of Canada Newswire, “Amazon.ca Launches Amazon Marketplace, Significantly Expanding Selection for Customers by Enabling Third Parties to Sell Through Amazon.ca,” PR Newswire Association LLC, Ottawa, 1, November 5, 2003.
As per Claim 8, Kohavi discloses:
- an autonomous electronic computer system for managing the transfer of exercisable rights from respective holders of said rights to other respective holders to be exercise in accordance with a set of predetermined transfer rules and a set of predetermined exercise rules (paragraph [0020] (transferring option ownership); paragraph [0036] (option may be exercised); paragraphs [0034]-[0042] (exercise rules); paragraphs [0043]-[0047] (transfer rules); paragraph [0055] (computing system));
- a central processing unit (CPU) operating under a computer software instruction set for controlling the operation of said electronic computer system (paragraph [0023] (program); paragraphs [0054]-[0056] (computing system));
- a transfer rights storage unit coupled to said CPU for storing said transfer rules (paragraph [0042] (“In accordance with another example, terms can also define Option Transfer conditions, cancellation conditions, and exercise conditions (see below) etc.”); paragraphs [0043]-[0047] (transfer rules); paragraph [0076] (“The system records all the sale information in database 14 (attached to the issued option details). The system records (in the database 14) the option underlying product, price and terms, the buyer information. The system may perform the actual payment transfer to verify that all conditions for ownership transfer have been met.”); paragraph [0160] (“In accordance with a certain embodiment, the system stores all the option details: the underlying product, the price and the agreed upon terms in the system database (14 in FIG. 1). These terms can be altered until the option is purchased, but once purchased, the terms can no longer be modified.”));
- an exercisable rights storage unit coupled to said CPU for storing said exercise rules (paragraphs [0034]-[0042] (exercise rules); paragraph [0042] (“In accordance with another example, terms can also define Option Transfer conditions, cancellation conditions, and exercise conditions (see below) etc.”); paragraph [0160] (“In accordance with a certain embodiment, the system stores all the option details: the underlying product, the price and the agreed upon terms in the system database (14 in FIG. 1). These terms can be altered until the option is purchased, but once purchased, the terms can no longer be modified.”));
- a clearing house coupled to said CPU for storing said exercisable rights that have been relinquished by their owners (paragraph [0037] (“Option trading includes an initial option trading between a product (service) provider and a buyer and subsequent option trading (also referred to as option 
- an administration module coupled to said CPU for administrating said clearing house in accordance with said transfer rules and said exercise rules (paragraph [0023] (program); paragraph [0037] (“Option trading includes an initial option trading between a product (service) provider and a buyer and subsequent option trading (also referred to as option transfer) between a buyer (of a previously traded option) and a new buyer.”); paragraph [0042] (“In accordance with another example, terms can also define Option Transfer conditions, cancellation conditions, and exercise conditions (see below) etc.”); paragraphs [0043]-[0047] (transfer rules); paragraphs [0054]-[0056] (computing system); paragraph [0076] (“The system records all the sale information in database 14 (attached to the issued option details). The system records (in the database 14) the option underlying product, price and terms, the buyer information. The system may perform the actual payment transfer to verify that all conditions for ownership transfer have been met.”); paragraph [0123] (searching for available options); paragraph [0160] (“In accordance with a certain embodiment, the system stores all the option details: the underlying product, the price and the agreed upon terms in the system database (14 in FIG. 1). These terms can be altered until the option is purchased, but once purchased, the terms can no longer be modified.”));
- a communications module coupled to said CPU for communicating with a seller for entering said exercisable rights into said clearing house, for entering said transfer rights into said transfer rights storage unit and for entering said exercisable rights into said exercisable rights storage unit (paragraph [0023] (program); paragraph [0042] (“In accordance with another example, terms can also define Option Transfer conditions, cancellation conditions, and exercise conditions (see below) etc.”); paragraph [0051] (“Option Provider: In a certain embodiment, the original seller of the option. This is the person or organization which directly or indirectly will provide the underlying product/service in case of option exercise.”); paragraphs [0054]-[0056] (computing system); paragraph [0060] (“The web site is used by sellers for instance to load new options, manage their existing options, see reports, define pricing rules and track money.”); paragraph [0066] (“Terms Engine 18: is a module that is configured to compute option terms. Option terms can be loaded manually, but can also be fully or partially automatically computed, e.g. based on rules defined by the option provider.”); paragraph [0160] (“In accordance with a certain embodiment, the system stores all the option details: the underlying product, the price and the agreed upon terms in the system database (14 in FIG. 1). These terms can be altered until the option is purchased, but once purchased, the terms can no longer be modified.”));
- wherein an administrator is a human system administrator (paragraph [0075] (the system has staff); paragraph [0184] (the system has staff));
- wherein said computer software instruction set controlling the operation of said electronic computer system independent of the human system administrator (paragraph [0023] (program); paragraphs [0054]-[0056] (computing system); paragraph [0075] (the system has staff); paragraph [0184] (the system has staff)).
Kohavi fails to disclose wherein a seller may be the administrator.  Canada Newswire discloses wherein a seller may be the administrator (second and third paragraphs of Full Text section (Amazon.ca site sells products from both Amazon and third-party sellers)).  It would have been obvious to one of ordinary skill in the art to modify the invention of Kohavi such that a seller may be the administrator, as disclosed by Canada Newswire, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 9, Kohavi further discloses wherein said CPU resides in a webserver accessible on the Internet by the human system administrator (paragraph [0023]; paragraphs [0054]-[0056]; paragraph [0060]; paragraph [0075]; paragraph [0184]).

.

Claims 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohavi in view of Canada Newswire in further view of Pappas, US 20110307279 A1.
As per Claim 11, Kohavi further discloses wherein said transfer rights storage unit is hosted on an electronic database (paragraph [0042]; paragraphs [0043]-[0047]; paragraph [0076]; paragraph [0160]).
The modified Kohavi fails to disclose wherein the options database is remotely located from said CPU.  Pappas discloses wherein the options database is remotely located from said CPU (paragraph [0038]; paragraph [0041]; paragraph [0096]; paragraph [0112]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Kohavi such that the options database is remotely located from said CPU, as disclosed by Pappas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, Kohavi further discloses wherein said transfer exercisable rights storage unit is hosted on an electronic database (paragraphs [0034]-[0042]; paragraph [0042]; paragraphs [0043]-[0047]; paragraph [0076]; paragraph [0160]).
The modified Kohavi fails to disclose wherein the options database is remotely located from said CPU.  Pappas discloses wherein the options database is remotely located from said CPU (paragraph [0038]; paragraph [0041]; paragraph [0096]; paragraph [0112]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Kohavi such that the options database is remotely located from said CPU, as disclosed by Pappas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 13, Kohavi further discloses wherein said clearing house is hosted on an electronic database (paragraph [0037]; paragraph [0123]; paragraph [0160]).
The modified Kohavi fails to disclose wherein the database is remotely located from said CPU.  Pappas discloses wherein the database is remotely located from said CPU (paragraph [0038]; paragraph [0041]; paragraph [0096]; paragraph [0112]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Kohavi such that the database is remotely located from said CPU, as disclosed by Pappas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, Kohavi further discloses wherein said transfer rights storage unit, said exercisable right rules and said clearing house are hosted on electronic databases (paragraphs [0034]-[0042]; paragraph [0042]; paragraphs [0043]-[0047]; paragraph [0076]; paragraph [0123]; paragraph [0160]).
The modified Kohavi fails to disclose wherein the databases are remotely located from said CPU.  Pappas discloses wherein the databases are remotely located from said CPU (paragraph [0038]; paragraph [0041]; paragraph [0096]; paragraph [0112]).  It would have been obvious to one of ordinary skill in the art to modify the invention of the modified Kohavi such that the databases are remotely located .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Madoff, US 7590593 B2 (auction market with price improvement mechanism);
b.  Matson, US 7257600 B2 (method and system for importing data).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628